Nolan, P. J.,
concurs in the result, being of the opinion that section 240 of the Civil Practice Act is inapplicable, since the motion papers do not establish that the attorney for the defendants was in any way disabled to act before judgment, within *173the meaning of the statute (cf. Vogel v. Edwards, 283 N. Y. 118, and Fish v. Emerson, 44 N. Y. 376), and that service of the copy of the judgment, with notice of entry upon such attorney on July 10, 1953, was sufficient under the circumstances disclosed to start the running of the time within which defendants could appeal (Civ. Prac. Act, § 612).
Wenzel, Schmidt and Beldock, JJ., concur, with Adel, J.; Nolan, P. J., concurs in the result, with memorandum.
Motion to compel acceptance of notice of appeal denied, without costs.